Case 1:17-md-02800-TWT Document 842 Filed 09/30/19 Page 1 of 2

Your claim form has been submitted successfully /.£9 IN CLERK'S OFFICE
v.0.D C, - Ailanta
Your claim number is: PSYTP-26ZKD _
ober 3G 3749

JAMES N. HATTEN, Clerk

By:
¢ a Deputy Clerk
: t A a e Ae co vi
USA Group

International!
15 Stark Street, Manchester, NH 03101 USA

Ambassador (Ret.) George Bruno T. 603.867.4322
General Counsel & Managing Director GBrunoi@aol.com

September 25, 2019

US District Court

Northern District of Georgia
Richard B. Russell Federal Building
2211 United States Courthouse

75 Ted Turner Drive, SW

Atlanta, GA 30303-3309

Subject: Equifax settlement
OBJECTION
Please note my objection to the Equifax settlement as being unfair to those of us who areg
involuntary victims to Equifax’s gross carelessness, and far to generous to Equifax.
Also, please consider penalties to be applied to Equifax management and board of directors for
violation of its fiduciary duties. This should include termination of employment and removal
from the board, along with barring such individuals from serving in any policy capacity of any

public corporation for the next 10 years. Criminal prosecution should also be considered.

Respecttully,

ae firn

Get rge Bruno

  
 

SCHED ER RH Us

19 Page 2 of 2

     

  

oO ms

a We . 4

0 Re ‘eda, b

iL 7 : “e oF

$ ae

0 - Ge

~ .

e

2 US District Court

8 Northern District of Georgia
Richard B. Russell Federal Building

5 2211 United States Courthouse

75 Ted Turner Drive, SW

S ( + ip Atlanta, GA 30303-3309

cv Cqu % S£ \ewe:

% ACGIS-SRLGSGi Mao fAffeeDA Tay eg ffadpe Uf pad yp def til ff hy

~

o

a

o

Y

w

O
